                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 CAROL THOMAS,                                     )
                                                   )
       Plaintiff,                                  )
                                                   )
 v.                                                )       Case No. 3:20-cv-00699
                                                   )       Judge Aleta A. Trauger
 CBC, LLC, formerly known as MAR                   )
 JOE ENTERPRISES, a Tennessee                      )
 domestic limited liability company,               )
                                                   )
       Defendant.                                  )


                                         MEMORANDUM

         Before the court is the Motion for Summary Judgment (Doc. No. 21) filed by defendant

CBC, LLC (“CBC”), seeking judgment in its favor on the sole count asserted in plaintiff Carol

Thomas’ Complaint (Doc. No. 1): a claim for violation of the Fair Debt Collection Practices Act

(“FDCPA”). For the reasons set forth herein, the motion will be granted and this case, dismissed.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         Unless otherwise indicated by a citation to the actual evidence in the record, the facts set

forth herein are undisputed and are drawn from the plaintiff’s Responses to Defendant’s Statement

of Undisputed Facts (Doc. No. 23-1) or the defendant’s Responses to Plaintiff’s Statement of

Undisputed Facts (Doc. No. 25-2).

         On November 20, 2019, Thomas obtained her Equifax 1 “credit disclosure” and noticed that


         1
          The court takes judicial notice that Equifax is one of the three national credit bureaus
(along with Experian and TransUnion) that collect consumer credit information. The credit bureaus
are required by law to ensure that the information they collect is accurate and to provide consumers
with the opportunity to correct mistakes. See https://www.consumer.ftc.gov/articles/free-credit-
reports.



      Case 3:20-cv-00699 Document 27 Filed 06/24/21 Page 1 of 10 PageID #: 226
                                                                                                    2


defendant CBC was reporting five debts in the total amount of $738 that the plaintiff allegedly

owed to non-party Tennessee Orthopaedic Alliance (“TOA”). CBC was identified on the

November 2019 credit disclosure as the collection agency to contact in connection with the five

debts to TOA (“TOA debts”). (See Doc. No. 23-3. 2) CBC, in the course of its business, causes

debts owed to its clients to be posted with the national credit bureaus, including Equifax.

       On November 25, 2019, plaintiff’s counsel, on behalf of the plaintiff, mailed a letter to

CBC, providing notice that Thomas disputed the TOA debts. CBC received the letter. (See Doc.

No. 21-2, at 5.) 3 CBC, however, did not report to Equifax that the TOA debts were disputed.

Instead, effectively contemporaneously with its receipt of the plaintiff’s letter, CBC received

instructions from TOA to remove all of its consumer debts from the national credit bureaus,

including Equifax. (Doc. No. 21-3, Bays Aff. ¶ 6.) Pursuant to TOA’s instruction, CBC instructed

the credit bureaus, including Equifax, via electronic communications transmitted on December 3,

2019, to remove all of TOA’s accounts from their services. (Bays Aff. ¶¶ 7, 8; see also Doc. No.

25-1, Bays Decl. ¶¶ 5–7; id. at 4–5, Bays Decl. Ex. A.)

       Penny Bays, who has worked for CBC for twenty-six years and has been a business

manager for CBC for eighteen years, does not recall that there has ever before been “an issue raised

as a result of one of the credit bureaus not removing a debt as requested by CBC.” (Bays Aff. ¶¶



       2
         Contrary to the specific allegations in the Complaint (Doc. No. 1 ¶ 7) and in her Statement
of Undisputed Facts (Doc. No. 23-2 ¶ 1), the record reflects that the plaintiff obtained a “Credit
Karma” summary of her Equifax credit report. (Doc. No. 23-3.) This summary was not created by
Equifax. According to its website, Credit Karma is a free service that “work[s] with Equifax and
TransUnion . . . to give [its] members access to their credit scores for free,” among other services.
https://www.creditkarma.com/about (accessed June 23, 2021).
       3
          The plaintiff testified in her deposition that she did not actually dispute the amounts owed
to TOA; she was simply unable to pay the charges. She was working with a credit repair company
to repair her credit by consolidating her bills and making a payment every month to clear up the
debts she owed. (Thomas Dep. 21–22, Doc. No. 22-2.)



   Case 3:20-cv-00699 Document 27 Filed 06/24/21 Page 2 of 10 PageID #: 227
                                                                                                 3


3, 9.) Consequently, she asserts, CBC had “no reason to confirm that its instructions to Equifax

had been carried out.” (Id. ¶ 10.) Moreover, as the plaintiff concedes, if CBC had checked the

plaintiff’s credit report to confirm whether Equifax had complied, it would have risked further

harming Thomas’ credit because of how credit checks are counted by the national credit bureaus.

       There is no dispute that TOA’s removal of the plaintiff’s debts from the credit bureaus,

including Equifax, would have been more beneficial to Thomas than simply having them denoted

as disputed on her credit history. If Equifax had removed the plaintiff’s TOA accounts as requested

by CBC, there would not have been any TOA debts on the plaintiff’s credit history to mark as

disputed. (Bays Aff. ¶ 13; see also Doc. No. 21-4, Nichols Decl. ¶ 8.)

       Thomas attempts to refute CBC’s assertions that it notified Equifax on December 3, 2019

to remove TOA’s debt reports from its system, but she does not point to any evidence in the record

that actually calls that evidence into dispute. Instead, she points to the Credit Karma summary of

her Equifax credit report that she accessed on February 21, 2020. (See Doc. No. 23-4, at 4–5.) On

that date, nearly three months after Thomas notified CBC that the TOA debts were disputed, the

Credit Karma summary of her Equifax report continued to show the TOA debts as past due and

did not show that they were disputed. In addition, as of February 21, 2020, Credit Karma’s website

reflected the “Date Last Reported” for each of these debts as December 18, 2019, three weeks after

CBC claims it notified Equifax to remove the TOA debts from its system altogether. (Id.) Based

on the information obtained from Credit Karma, the plaintiff asserts that CBC “failed or refused

to flag the [TOA debts] as disputed, in violation of the FDCPA,” and that the February 21, 2020

report is evidence that CBC communicated with Equifax about the TOA debts on December 18,

2019 without identifying them as disputed. (Doc. No. 23-2, Pl.’s Statement of Undisp. Facts ¶ 6.)

       The defendant filed a Reply to respond to this argument, along with the Declaration of




   Case 3:20-cv-00699 Document 27 Filed 06/24/21 Page 3 of 10 PageID #: 228
                                                                                                   4


Penny Bays, in which Bays states that it has been her “practice for many years” to send her “reports

and instructions to the credit bureaus on or about the third or fourth day of each month.” (Bays

Decl. ¶ 1.) Bays affirmatively avers that she “did not send a report to Equifax on or about December

18, 2019 as Equifax 4 erroneously indicates on its February 21, 2020 report for Carol Thomas.”

(Id.) She reaffirms that she instructed the credit bureaus, including Equifax, to remove all of TOA’s

accounts, including Carol Thomas’, when she did her normal monthly report to the credit bureaus

on December 3, 2019. (Id. ¶ 2.)

         Regarding the erroneous date on the Equifax Report, Bays states:

         The only explanation I can give for Equifax showing a CBC report of the existence
         of Plaintiff’s TOA debts on December 18, 2019 is that Equifax must be referring to
         one of the reports I submitted for CBC before my December 3, 2019 instructions to
         remove TOA debts. Equifax apparently refers to the “report date” as to [sic] the
         date it inputs the submitted data onto its system and not to the date that the data is
         in fact submitted.

(Id. ¶ 3.) More to the point, according to Bays, “CBC has no control over when or how Equifax

inputs data from CBC or how Equifax describes the report date of the data that CBC submits to

it.” (Id. ¶ 4.)

         Attached to Bays’ Declaration are documents labeled as Exhibits A, B, and C. Bays

explains that Exhibit A shows

         Plaintiff’s debts to [TOA], Plaintiff’s identifying information and most critical for
         this Motion, the instruction to delete the debt. This instruction appears on the fourth
         line of data for each debt, immediately above “Thomas.” The code “DA” instructs
         the bureaus to remove the debt from its listing.

(Bays Decl. ¶ 5; see also Doc. No. 25-1, at 4–5.) The court notes that the date (12032019) appears

on the first line of code on the report that makes up Exhibit A and is embedded in each entry for




         4
        As noted, the report filed by the plaintiff was not actually an Equifax report, but Credit
Karma’s summary of Equifax’s credit information for the plaintiff.



    Case 3:20-cv-00699 Document 27 Filed 06/24/21 Page 4 of 10 PageID #: 229
                                                                                                   5


TOA. (Doc. No. 25-1, at 4–5.) Bays states that this document was produced to the plaintiff with

CBC’s Rule 26(a)(1) Initial Disclosure. (Bays Decl. ¶ 5.)

         Exhibit B to the Bays Declaration consists of excerpts from CBC’s internal files, including

Bays’ log of activity on the Thomas case. The activity log for “Guarantor THOMAS CAROL

Case# 191550803” reflects, in relevant part: “12/03/19 Credit Reported – WITHDRAWN 09:49

TN Penny.” (Doc. No. 25-1, at 6.) Likewise, CBC’s internal summary (Exhibit C) reflects the same

information. A screen shot of a form identifying the client as TOA and the “Guarantor” as Carol

Thomas shows: “12/03/19 09:49 Credit Reported –WITHDRAWN PEN.” (Id. at 7.) Bays states

that these documents, too, were produced to the plaintiff with CBC’s Initial Disclosure. (Bays

Decl. ¶¶ 6–7.) Finally, Bays states that “[n]owhere in the CBC files for Plaintiff’s debts in dispute

appears the date, December 18, 2019.” (Id. ¶ 8.)

II.      STANDARD OF REVIEW

         Summary judgment is appropriate where there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). “By its very terms,

this standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247–48 (1986). In other words, even if genuine, a factual dispute that is irrelevant or unnecessary

under applicable law is of no value in defeating a motion for summary judgment. On the other

hand, “summary judgment will not lie if the dispute about a material fact is ‘genuine.’” Id.

         “[A] fact is ‘material’ within the meaning of Rule 56(a) if the dispute over it might affect

the outcome of the lawsuit under the governing law.” O’Donnell v. City of Cleveland, 838 F.3d

718, 725 (6th Cir. 2016) (citing Anderson, 477 U.S. at 248). A dispute is “genuine” “if the evidence

is such that a reasonable jury could return a verdict for the non-moving party.” Peeples v. City of



      Case 3:20-cv-00699 Document 27 Filed 06/24/21 Page 5 of 10 PageID #: 230
                                                                                                    6


Detroit, 891 F.3d 622, 630 (6th Cir. 2018).

          The party bringing the summary judgment motion has the initial burden of identifying

portions of the record—including, inter alia, depositions, documents, affidavits, or declarations—

that it believes demonstrate the absence of a genuine dispute over material facts. Pittman v.

Experian Info. Sols., Inc., 901 F.3d 619, 627–28 (6th Cir. 2018); Fed. R. Civ. P. 56(c)(1)(A). The

non-moving party must set forth specific facts showing that there is a genuine issue for trial.

Pittman, 901 F.3d at 628. The court must view the facts and draw all reasonable inferences in favor

of the non-moving party. Id. Credibility judgments and weighing of evidence are improper.

Hostettler v. Coll. of Wooster, 895 F.3d 844, 852 (6th Cir. 2018).

III.      DISCUSSION

          CBC moves for summary judgment on the basis that it did not communicate with the credit

bureaus about the plaintiff’s TOA debts at any time after December 3, 2019—that is, at any time

after it directed the credit bureaus to remove all of TOA’s consumer debts—and that it cannot be

liable for Equifax’s failure to comply with that directive or for failing to verify that Equifax had

done so. In response, the plaintiff maintains that the fact that the debts were still listed and not

marked as disputed through February 21, 2020 and that her February 21, 2020 Credit Karma

summary of her Equifax Credit Report reflects a “Last Reported” date of December 18, 2019,

together, give rise to a material factual dispute as to whether CBC “again reported the disputed

debts to Equifax on December 18, 2019 and again failed to report the disputed debt as disputed.”

(Doc. No. 23, at 2; see also id. at 1–2 (“Defendant violated 15 U.S.C. § 1692e(8) of the [FDCPA]

by continuing to report its trade lines for Plaintiff without reporting that Plaintiff disputed the

accounts.”).) In other words, the plaintiff contends that there is at least a material factual dispute

as to whether CBC communicated with Equifax on December 18, 2019 about the TOA debts

without informing Equifax that the debts were disputed. In addition, the plaintiff appears to be



       Case 3:20-cv-00699 Document 27 Filed 06/24/21 Page 6 of 10 PageID #: 231
                                                                                                   7


arguing that there is a material factual dispute as to whether CBC actually directed Equifax to de-

list all of its debts. Aside from that, Thomas seems to assume that CBC had an affirmative

obligation to notify Equifax that her TOA debts were disputed.

       Among other things, the FDCPA prohibits any debt collector from using “false

representation[s] or deceptive means” to collect a debt. 15 U.S.C. § 1692e. As relevant here, the

statute specifically makes it illegal to “[c]ommunicat[e], or threaten[] to communicate to any

person credit information which is known or which should be known to be false, including the

failure to communicate that a disputed debt is disputed.” 15 U.S.C. § 1692e(8). This is the

provision upon which the plaintiff’s FDCPA claim is premised.

       As the Eighth Circuit has explained, however, Section 1692e(8) does not impose on debt

collectors an affirmative duty to report that a consumer disputes a debt. Wilhelm v. Credico, Inc.,

519 F.3d 416, 418 (8th Cir. 2008). Instead, the provision applies to the “communication” of “credit

information.” Id. Thus, “if a debt collector elects to communicate ‘credit information’ about a

consumer, it must not omit [to convey] that the consumer has disputed a particular debt.” Id. (citing

FTC Staff Commentary, 53 Fed. Reg. 50097–02, 50106 (Dec. 13, 1988), as stating that, “[i]f a

debt collector knows that a debt is disputed by the consumer . . . and reports it to a credit bureau,

he must report it as disputed,” but that if a “debt collector learns of a dispute after reporting the

debt to a credit bureau, the dispute need not also be reported”); see also Bridge v. Ocwen Fed.

Bank, FSB, 681 F.3d 355, 361 (6th Cir. 2012) (noting that “the Federal Trade Commission’s Staff

Commentary on the FDCPA is instructive”).

       Although the parties have devoted a substantial amount of ink to arguments about CBC’s

communication of TOA’s directive that all of its consumer debts be withdrawn from the credit

bureau reports and characterize this as an affirmative defense that obviated CBC’s obligation to




   Case 3:20-cv-00699 Document 27 Filed 06/24/21 Page 7 of 10 PageID #: 232
                                                                                                    8


report that the plaintiff disputed the TOA debts, the law is clear that CBC did not actually have an

affirmative obligation to report that dispute unless it communicated with the credit bureaus about

the plaintiff’s credit information after learning of the dispute. Moreover, as set forth above, the

plaintiff does not contend that CBC’s communication with the credit bureaus directing them to

remove TOA’s debts constituted a communication of credit information about her. Instead, she

attempts to dispute that the communication ever occurred.

        The court finds, first, that there is no genuine factual dispute as to whether CBC directed

the credit bureaus to de-list TOA’s debts. The plaintiff has no basis for refuting Bays’ testimony

in that regard, which is supported by Bays’ Affidavit, filed with CBC’s Motion for Summary

Judgment, and by Bays’ Declaration and Exhibits A, B, and C, documentation that the defendant

produced with its Initial Disclosure and filed with its Reply, in response to the plaintiff’s argument

that Bays’ factual allegations were not supported by documentary evidence. Although the

defendant arguably should have produced the referenced exhibits with Bays’ initial Affidavit, its

failure to do so is certainly not fatal to its arguments.

        Moreover, even if a genuine dispute existed, it would not be material, because CBC did

not have an affirmative duty to notify the credit bureaus that Thomas disputed the TOA debts.

Instead, it only incurred such an obligation if it communicated with the credit bureaus about

Thomas’ credit information after having learned that she disputed the debts. Again, the parties do

not contend that directing the credit bureaus to de-list TOA’s debts would have qualified as a

communication about the plaintiff’s credit information per se that would have given rise to an

obligation to report that the plaintiff disputed the debts that were to be de-listed altogether.

        Therefore, the dispositive question is whether, as the plaintiff argues, there is a genuine

dispute as to whether CBC communicated with Equifax on December 18, 2019 about the TOA




   Case 3:20-cv-00699 Document 27 Filed 06/24/21 Page 8 of 10 PageID #: 233
                                                                                                     9


debts without providing notice that the plaintiff disputed the debts, in violation of § 1692e(8). The

court finds that there is no genuine factual dispute. The Credit Karma report upon which the

plaintiff relies was not actually created by Equifax. Even if it had been, and viewed in the light

most favorable to the plaintiff, the Credit Karma report does not actually prove anything. Next to

each of the plaintiff’s TOA debts the report includes a notation: “Last Reported Dec. 18, 2019”

(Doc. No. 23-4, at 4–5), but nothing on the report indicates who did this reporting or what data the

report was based on. December 18, 2019 could be the date Equifax updated its report (erroneously

failing to heed the December 3, 2019 directive to remove the TOA accounts) or the date Credit

Karma last updated its records. The form does not indicate that CBC communicated with Equifax

on that date. It is simply silent on that question. It certainly gives rise to the possibility that CBC

communicated with Equifax on that date, but a possibility is not the same as probability. As the

Supreme Court has stated:

       The mere existence of a scintilla of evidence in support of the plaintiff’s position
       will be insufficient; there must be evidence on which the jury could reasonably find
       for the plaintiff. The judge’s inquiry, therefore, unavoidably asks whether
       reasonable jurors could find by a preponderance of the evidence that the plaintiff is
       entitled to a verdict . . . .

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986) (emphasis added). The “mere

possibility” of a factual dispute is not enough. Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th

Cir. 1992). In this case, no reasonable jury could find, based solely on the “Last Reported” date on

the Credit Karma Report, that CBC communicated with Equifax on that date. And, on the other

side of the coin, as set forth above, Penny Bays testifies unequivocally in her Declaration that she

“did not send a report to Equifax on or about December 18, 2019,” that CBC has “no control over

when or how Equifax inputs data from CBC or how Equifax describes the report date of the data

that CBC submits to it,” and that nowhere in CBC’s files for Carol Thomas does the date December

18, 2019 appear. (Bays Decl. ¶¶ 1, 4, 7.)



   Case 3:20-cv-00699 Document 27 Filed 06/24/21 Page 9 of 10 PageID #: 234
                                                                                                  10


       In sum, the court finds that defendant did not have an affirmative duty to communicate

with the credit bureaus, including Equifax, about the plaintiff’s credit information. Wilhelm, 519

F.3d at 418. The plaintiff does not contend, and the court does not find, that directing the credit

bureaus to de-list all of TOA’s debts constituted a communication about the plaintiff’s credit

information giving rise to an affirmative obligation to also note that the plaintiff disputed her TOA

debts. And most importantly, there is insufficient evidence in the record to permit a reasonable

jury to conclude that CBC communicated with Equifax on or around December 18, 2019 (or at

any time after receiving notice that the TOA debts were disputed) about the plaintiff’s credit

information. The plaintiff cannot prove an essential element of her § 1692e(8) claim: that the

defendant “[c]ommunicat[ed] . . . to any person credit information which is known or which should

be known to be false, including the failure to communicate that a disputed debt is disputed.” 15

U.S.C. § 1692e(8). The defendant, therefore, is entitled to summary judgment.

IV.    CONCLUSION

       For the reasons set forth herein, the court will grant CBC’s Motion for Summary Judgment.

(Doc. No. 21.) An appropriate Order is filed herewith.




                                              ALETA A. TRAUGER
                                              United States District Judge




   Case 3:20-cv-00699 Document 27 Filed 06/24/21 Page 10 of 10 PageID #: 235
